Citation Nr: 1111560	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased rating for essential tremor of the left hand, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for anxiety reaction, currently rated 10 percent disabling.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

6.  Eligibility for non service-connected pension benefits, to include special monthly pension (SMP).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  He also served with the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) from February 2008 and September 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the February 2008 decision, the RO denied the Veteran's petition to reopen the claim for service connection for a lower back disability as new and material evidence had not been submitted, denied entitlement to increased ratings in excess of 10 percent for essential tremor of the left hand and anxiety reaction, and denied entitlement to a TDIU.

In his September 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request.

In the September 2009 decision, the RO denied entitlement to service connection for diabetes mellitus and entitlement to eligibility for non service-connected pension benefits, to include SMP.

The record reflects that the Veteran was previously represented by Disabled American Veterans (as shown in a March 1989 VA Form 21-22).  In March 2008, the Veteran indicated that he wished to remove that organization as his representative and that he would be representing himself.  The Veteran has not appointed another representative, and is now unrepresented.

In March 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for essential tremor of the left hand and anxiety reaction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied the Veteran's claim for service connection for a lower back disability as there was no evidence that the Veteran had been diagnosed as having any such disability.

2.  Evidence received since the March 1989 RO decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a lower back disability, the absence of which was the basis of the previous denial.

3.  The Veteran's diabetes mellitus is not the result of an in-service disease or injury.

4.  The Veteran did not serve on active duty during a period of war.


CONCLUSIONS OF LAW

1.  The RO's March 1989 rating decision that denied the claim for service connection for a lower back disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  The evidence received since the March 1989 decision is not new and material and, therefore, insufficient to reopen the claim for service connection for a lower back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2010). 

4.  The Veteran did not have qualifying service for pension benefits, and his claim for non service-connected pension benefits is without legal merit.  38 U.S.C.A. 
§§ 101, 1521(j) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Veteran's claim of entitlement to non service-connected pension benefits, to include SMP, is being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

Therefore, as there is no basis in law for granting the Veteran's claim for non service-connected pension benefits, the VCAA is inapplicable to this claim.

As for the petition to reopen the claim for service connection for a lower back disability and the claim for service connection for diabetes mellitus, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a letter dated in September 2008, the RO informed the Veteran of the date and bases of the previous denial of his claim for service connection for a lower back disability.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  The September 2008 letter thereby met the requirements of Kent.
In a pre-adjudication letter dated in May 2009, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for diabetes mellitus.

The September 2008 and May 2009 letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist the Veteran in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 and May 2009 letters complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a June 2007 letter and the May 2009 letter.  

There was a timing deficiency in that the September 2008 letter was sent after the initial adjudication of the petition to reopen the claim for service connection for a lower back disability.  This timing deficiency was cured by readjudication of the claim in a December 2008 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all available Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  

Evidence associated with the Veteran's claims file reflects that he is in receipt of SSA disability benefits and he has submitted medical records associated with such benefits.  In November 1996, as part of an adjudication of a previous claim for benefits, the RO requested from SSA a copy of the decision granting SSA benefits and any associated medical records.  In August 1997, SSA responded that there were no available medical records pertaining to the Veteran's claim for benefits.  Therefore, the Board finds that any further efforts to obtain SSA disability records for purposes of the current petition to reopen the claim for service connection for a lower back disability and the current claim for service connection for diabetes mellitus would be futile.  38 C.F.R. § 3.159(c)(1).  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.
The Veteran was not afforded VA examinations for a lower back disability or diabetes mellitus.  As discussed below, there is insufficient evidence that the diabetes mellitus may be related to a disease or injury in service.  The evidence does not reflect and the Veteran has not reported a continuity of symptomatology and there is no other competent medical or lay evidence that the diabetes mellitus may be related to service.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

With regard to the petition to reopen the claim for service connection for a lower back disability, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As the Board is finding that new and material evidence has not been received to reopen the claim for service connection for a lower back disability, VA has no duty to provide a VA examination for the diabetes mellitus.

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a lower back disability in March 1989 because there was no medical evidence of a current lower back disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Pertinent new evidence received since the March 1989 denial includes VA treatment records, VA examination reports, private medical records, and various statements submitted by the Veteran.

However, none of the evidence received since the last denial of the Veteran's claim for service connection for a lower back disability indicates that he has been diagnosed as having a current lower back disability or that lower back symptoms may be related to service.  A December 2009 VA X-ray report reveals that disc spaces of the lumbosacral spine were preserved, alignment was satisfactory, and the findings were essentially negative for any lower back problems.  While a diagnosis is not necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case the Veteran has reported low back pain on numerous occasions, but an underlying disability has not been identified.

There is no other evidence of a current lower back disability or evidence that the reported lower back pain may be related to a disease or injury in service, and the Veteran has not alluded to the existence of any such evidence.  Hence, there is no new evidence pertaining to the bases for the prior denial.

While VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim for service connection.  38 U.S.C.A. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented new evidence of a current lower back disability, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received and the appeal must be denied.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records, including a November 2009 VA primary care treatment note, indicate that the Veteran has been diagnosed as having diabetes mellitus.  Thus, a current disability has been demonstrated.

There is no evidence of any complaints of or treatment for diabetes mellitus or diabetes related symptoms in the Veteran's service treatment records and his August 1984 separation examination was normal.  In addition, there have been no reports of and the evidence does not reflect a continuity of symptomatology and the evidence indicates that the diabetes mellitus did not manifest until many years after service.  

If a chronic disease, such as diabetes mellitus, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing diabetes in service and the Veteran has not reported in-service diabetes mellitus or diabetes symptoms.  Hence, service connection cannot be granted on that basis. 

The first clinical evidence of diabetes mellitus is a November 2005 addendum to a November 2005 VA primary care treatment note which indicates that laboratory findings revealed elevated glucose levels.  There is no lay or medical evidence of earlier symptoms of diabetes mellitus.

The absence of any evidence for decades after service weighs the evidence against a finding that the Veteran's diabetes mellitus was present in service or in the year or years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no other medical or lay evidence of a relationship between the Veteran's diabetes mellitus and an in-service disease or injury and the Veteran has not reported the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to service or manifested within a year after his September 1984 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Non Service-Connected Pension/SMP

Under 38 U.S.C.A. § 1521(j), a veteran meets the service requirements to receive non service-connected pension benefits, including SMP, if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

The Veteran's service records show that he entered active service on September 10, 1980 and was discharged from active service on September 9, 1984.  The Veteran has also reported that he served with the Army Reserve from 1984 to 1989 and his service records confirm that he was discharged from the Army Reserve on September 9, 1989.  Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  No other military service is reported, and the Veteran has not disputed the service department's reports of his service dates.  In fact, he reported the same dates of active service in his May 2009 claim (VA Form 21-526).  

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

In light of the verified dates of active duty service, and regardless of any periods of active duty for training with the Army Reserve, the Veteran did not serve during a period of war as defined by law or regulation.  As the Veteran had no wartime service, he is ineligible for pension benefits, including SMP.  See 38 U.S.C.A. 
§ 1521(j).  As the law is dispositive of the Veteran's claim for non service-connected pension benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, the claim for service connection for a lower back disability is not reopened, and the appeal is denied.

Entitlement to service connection for diabetes mellitus is denied.

Eligibility for non service-connected pension benefits, to include SMP, is denied.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the neurologic disability of the Veteran's left upper extremity may have worsened since his last VA examination in July 2007.  For example, the July 2007 VA examination report reveals that the Veteran did not report any pain associated with the left upper extremity and that there was normal muscle strength.  An April 2008 VA telephone encounter note indicates that the Veteran reported extreme pain and weakness of the left arm. Given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected essential tremor of the left hand is triggered.

With regard to the claim for an increased rating for anxiety reaction, the Veteran was afforded a VA psychiatric examination in July 2007.  He was diagnosed as having generalized anxiety disorder and alcohol abuse in remission, and the clinical psychologist who conducted the examination opined that the Veteran reported moderate to considerable symptoms associated with anxiety.

As the Veteran's claims file was not available for review at the time of the July 2007 VA examination, a second VA examination was conducted in October 2007 by the same examiner who had conducted the July 2007 examination.  Based upon his review of the claims file and the Veteran's reports during the October 2007 examination, the examiner opined that the Veteran did not have any Axis I psychiatric disability.  Rather, he diagnosed the Veteran as having alcohol dependence and opined that his anxiety symptoms were likely substance induced and possibly personality related.

The examiner reasoned that the Veteran had been diagnosed as having a personality disorder in 1994 and that he was not diagnosed as having any Axis I psychiatric disability at the time of a January 2001 VA examination.  More importantly, however, the examiner reasoned that the Veteran had reported during the October 2007 examination that he had been drinking 10 drinks each day, at least 5 days each week since his discharge from service.  Such evidence was consistent with alcohol dependence.  However, at the time of the July 2007 VA examination, the Veteran had reported that he had not consumed alcohol for quite some time.  Thus, the examiner concluded that even though the Veteran's reported symptoms at the time of the July 2007 examination were consistent with an anxiety disorder, the Veteran had been dishonest with regard to his alcohol use and the symptoms, if legitimate, could have also been substance induced.

Thus, the primary rationale to support the October 2007 opinion that the Veteran did not have a current psychiatric disability was that his substance abuse was the cause of his anxiety symptoms.

An August 2000 VA examination report indicates that the Veteran reported that he had completed treatment for substance abuse approximately 1 year prior to the examination and had not used any alcohol or drugs since that time.  He again denied having used any alcohol for over a year during the January 2001 VA examination.  A June 2003 VA examination report reveals that he possibly experienced a period of relapse, but he reported that he had not used alcohol for the previous one and a half years.

The July 2007 VA examination report reveals that the Veteran said that he had last used alcohol 5 years prior to the examination.  Although he reported at the time of the October 2007 VA examination that he had consumed 10 "drinks" a day, 5 days a week ever since service, he has consistently reported since that time that he had been referring to soda and not alcohol.  He has also submitted various statements from friends dated in 2008 which indicate that he had not consumed alcohol in at least the previous 5 years.

Overall, the Veteran is competent to report his history of alcohol use.  Furthermore, there is nothing to explicitly contradict his reports.  Given his reports of sobriety in the years since the August 2000 VA examination (with the exception of an apparent period of relapse following the January 2001 VA examination), the vague reference to "drinks" during the October 2007 VA examination, the reports of the Veteran and his friends since that time, and the fact that the October 2007 opinion was primarily based on current alcohol abuse, the Board concludes that a new VA psychiatric examination is necessary to determine the current extent of any alcohol use and the current severity of the Veteran's service-connected psychiatric disability.

The Veteran has raised the issues of entitlement to service connection for a left shoulder disability, a neck disability, and gastroesophageal reflux disease (GERD) and whether new and material evidence has been received to reopen a claim for service connection for head and face pain.  These claims have not yet been adjudicated and the unadjudicated claims as well as the increased rating claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) should adjudicate the claims for service connection for a left shoulder disability, a neck disability, and GERD and the petition to reopen the claim for service connection for head and face pain.  These issues should not be certified to the Board, unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Schedule the Veteran for a VA psychiatric examination with an examiner who has not yet examined the Veteran to assess the current severity of the service-connected psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, provide a Global Assessment of Functioning score, and specifically opine as to the severity of his anxiety reaction.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (anxiety reaction and essential tremor of the left hand) would, either individually or together with any other service connected disability, prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to assess the current severity of the service-connected neurologic disability of the left upper extremity.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should specify the nerves affected by the service-connected neurologic disability of the left upper extremity and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

To the extent possible, the neurologic manifestations of the service-connected essential tremor of the left hand should be distinguished from those of any other neurological disability of the left upper extremity.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, either individually or collectively, prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


